Citation Nr: 1121368	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-42 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee condition.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip condition.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1956 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision, of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran appeared at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

At the November 2010 hearing, the Veteran provided testimony regarding his underlying claims of service connection for right knee and right and left hip conditions.  However, as will be explained more fully directly below, a review of the claim file reveals that the issues are whether the Veteran has provided new and material evidence to reopen his claimed disabilities and irrespective of the RO's action, the Board must decide whether the appellant has submitted new and material evidence to reopen the claims of service connection for right knee and bilateral hip conditions.  Thus, the issues have been re-characterized to better comport to the evidence of record.  

Furthermore, the Board acknowledges that if the prior final denial and the currently claimed disorder involve different diagnostic codes, they are different claims for the purpose of VA adjudication.  A claim for one diagnosed disease or injury accordingly cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently.  Boggs v. Peake, No. 2007- 7137 (Fed. Cir. Mar. 26, 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, however, the July 1982 Board decision denied service connection for disability of multiple joints and noted that during service the Veteran had pain of the knees and hips and denied service connection for disability of multiple joints finding that subsequent to service repeated examinations did not show a chronic disability of the musculoskeletal system.  

The issues of service connection for a right knee condition and whether new and material evidence has been received to reopen a claim of entitlement to service connection for right and left hip conditions are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Board denied service connection for a disability of multiple joints, including the right knee, in July 1982; Board decisions are final on issuance.  

2.  The additional evidence presented since the July 1982 Board decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a right knee condition.


CONCLUSIONS OF LAW

1.  The July 1982 Board decision denying service connection for a disability of multiple joints, including the right knee, became final on issuance.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100, 20.1104 (2010).

2.  The additional evidence presented since the July 1982 Board decision, denying the claim of service connection for a disability of multiple joints, including the right knee, is new and material and the claim of service connection for a right knee condition is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Reopening the claim of service connection for a right knee condition has been considered with respect to VA's duties to notify and assist.  In light of the favorable disposition, that is, the reopening of the claim of service connection for a right knee disability, the only matter resolved in this decision, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

Application to Reopen the Claim of Service Connection

The appellant seeks to reopen his claim of service connection for a right knee condition.

In a July 1982 Board decision, the RO denied service connection for a disability of multiple joints and noted that during service the Veteran was seen for complaints of various joints and was given a diagnosis of questionable rheumatoid arthritis.  The Board found that during VA examinations in 1979, 1980, and 1981, the Veteran complained of pain in his knees, but x-rays studies of both knees were normal and that other than degenerative joint disease (DJD) of the lumbar spine, the Veteran had no chronic disability of the musculoskeletal system.  Board decisions are final on issuance; thus the July 1982 Board decision is final.  38 C.F.R. § 20.1100.  

As the Veteran's application to reopen the claim of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the July 1982 Board decision includes a March 1979 VA examination report noting that the Veteran suffered multiple arthralgias of the knees and hips in the past, but that on physical examination all joints were within normal limits, and a September 1981 VA examination report noting that the Veteran had a history of DJD of the knees and an addendum opinion noting that he has subjective symptoms and that physical examination did not show an objective diagnosis or laboratory findings of rheumatoid arthritis.   

Evidence submitted since the July 1982 Board decision pertaining to the Veteran's right knee includes a March 2010 VA treatment record noting that magnetic resonance imaging (MRI) of the right knee demonstrates a torn posterior horn medial meniscus in the right knee and myxoid changes about the lateral meniscus.  Pertinent diagnosis of medical meniscus tear and DJD, right knee, were given.  

The March 2010 VA treatment record is new because it is not duplicative of evidence considered by the Board at the time of its July 1982 decision.

The March 2010 VA treatment record clearly relates to the unestablished fact and the reason for the previous denial of the service connection claim for a right knee condition by the Board in July 1982; that is, whether the Veteran currently has a right knee condition as required by 38 C.F.R. § 3.303.  

Likewise, the newly submitted March 2010 VA treatment record is not cumulative or redundant of existing evidence, and presents a reasonable possibility of substantiating the claim as it establishes that the Veteran has a currently diagnosed right knee condition, which is an element required for service connection under any theory of entitlement.  See generally Hickson v. West, 12 Vet. App. 247 (1999).

Accordingly, reopening the claim of entitlement to service connection for a right knee condition is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

As new and material evidence has been presented, the claim of service connection for a right knee condition is reopened; to this extent only the appeal is granted.


REMAND

The Veteran seeks service connection for a right knee condition and to reopen previously denied claims of service connection for right and left hip conditions.

Regarding the right knee condition, the competent evidence shows that the Veteran has a current right knee disability, a January 1965 service treatment record (STR) note that he complained of knee pain and has had pain and stiffness for 4-5 years, and at his November 2010 hearing he testified that he has had the same pain and stiffness problems with his right knee since service.  Lay testimony is competent to establish the presence of observable symptomatology, such as pain or stiffness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, a VA examination and opinion must be provided regarding the etiology of the Veteran's claimed right knee condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c).

Regarding the Veteran's service connection claim for the right knee and his claims to reopen service connection for right and left hip disabilities, the Board notes that since the October 2009 statement of the case (SOC), extensive VA medical treatment records, which are relevant to the Veteran's claims, have been received by the RO.  No supplemental statement of the case (SSOC) adjudicating this evidence in the first instance has been issued by the RO.  Although the Veteran waived RO jurisdiction of some of this evidence in his December 2010 waiver, not all of it has been waived and therefore a remand pursuant to 38 C.F.R. § 20.1304 is necessary.

Furthermore, following receipt of the Veteran's claim to reopen service connection for right and left knee conditions in May 2008, in June 2008 the RO sent the Veteran a notification letter pursuant to 38 U.S.C.A. § 5103.  This letter did not inform the Veteran of the date of the previous decision denying service connection for right and left hip conditions, why service connection was previously denied, or what evidence is required to substantiate his claims as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, the June 2008 letter is inadequate and these claims must be remanded in order for the Veteran to be provided corrective notice.  See 38 U.S.C.A. § 5103.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the etiology of his current right knee condition.  All necessary testing should be conducted and the examiner is to provide an opinion as to whether the Veteran's right knee condition at least as likely as not had its onset during, or is otherwise related to, service, including complaints of knee pain documented in the STRs.  

The examiner should express an opinion on whether it is at least as likely as not that the right knee disability is proximately due to or the result of the service-connected low back disability.  The examiner should comment on whether the service-connected low back disability aggravated the nonservice-connected right knee disability.  The examiner should identify the baseline level of severity of the right knee disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the right knee disability is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation. 

The claims folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.

2.  Send the Veteran a VCAA notice letter regarding his claims to reopen service connection for right and left hip conditions based on new and material evidence.  Ensure VCAA compliance by letter that notifies the Veteran of the following:

a). As the current application to reopen the claim for service connection for the right hip disability and left hip disability was received after August 29, 2001, the notice should include the regulatory definition of new and material evidence currently in effect:

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

b). The notice must include the type of evidence needed to reopen the claim for service connection for the right hip disability and left hip disability, namely, new and material evidence, pertaining to the reason the claim was previously denied, as well as the type of evidence needed to substantiate the underlying claim for service connection for the right hip disability and left hip disability.  

The Veteran's claim was previously denied by the Board in July 1982 based on the determination that there was no disability of the musculoskeletal system.  Thus, in this case, in order for the Veteran to substantiate the claim to reopen with evidence that is material, he is required to submit evidence that indicates a right hip disability and a left hip disability which is related to service.

The type of evidence needed to substantiate the underlying claim of service connection is evidence of an injury, disease, or event, causing an injury or disease, during service; and evidence of a current disability.

3.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


